Citation Nr: 0931507	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for entitlement to service connection for 
bilateral elbow and hip disabilities.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hand disabilities.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967 
and from November 1990 to May 1991.  He also had additional 
service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a cervical spine disability and determined 
that new and material evidence had not been received to 
reopen claims for entitlement to service connection for 
bilateral elbow, hip, and hand disabilities.  In January 
2008, the Board remanded this appeal for further development.  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen claims for 
entitlement to service for bilateral elbow and hip 
disabilities and the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for bilateral hand disabilities.  The 
issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for a 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A December 1998 Board decision denied service connection 
for bilateral elbow and hip disabilities.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The RO denied service connection for hand disabilities in 
August 1997, and the Veteran did not appeal.  

4.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1998 Board decision that denied entitlement 
to service connection for bilateral elbow and hip 
disabilities, is final.  38 U.S.C.A. § 7105 (West 2008).  

2.  New and material evidence has not been received to reopen 
claims for service connection for bilateral elbow and hip 
disabilities.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2008).  

3.  The August 1997 RO decision that denied entitlement to 
service connection for bilateral hand disabilities, is final.  
38 U.S.C.A. § 7105 (West 2008).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hand 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2004, a rating 
decision in May 2004, a statement of the case in August 2004, 
a supplemental statement of the case in October 2004, a 
supplemental statement of the case in January 2005, a 
supplemental statement of the case in November 2005, a 
supplemental statement of the case in May 2006, and 
correspondence in March 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board notes that the March 2008 
correspondence not only told the appellant what constitutes 
new and material evidence, but also advised him of the 
reasons for the previous denials of his claims for service 
connection and what evidence was needed in order to be 
considered new and material.  The appellant has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  This 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a 
remand for additional notification would serve no useful 
purpose.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant.  The case was last readjudicated in a 
May 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

A decision of the Board and unappealed RO decisions are 
final, with the exception that a claim may be reviewed if new 
and material evidence is submitted.  If the claim is 
reopened, it will be reviewed based on all the evidence of 
record.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

I.  Bilateral Elbow and Hip Disabilities

The Board denied service connection bilateral elbow and hip 
disabilities in December 1998.  The December 1998 Board 
decision is final.  38 U.S.C.A. § 7104.  

The evidence considered at the time of the December 1998 
Board decision included the Veteran's service treatment 
records; post-service private and VA treatment records; VA 
examination reports; an article submitted by the Veteran; and 
the Veteran's own statements and hearing testimony.  The 
December 1998 Board decision denied service connection for 
bilateral elbow and hip disabilities on the basis that such 
disorders were not incurred in or aggravated by active 
service and were not presumed to have been incurred in active 
service.  The RO noted that elbow and hip disabilities 
(epicondylitis of the right elbow and arthritis of the elbows 
and hips) were not present in service or within one year of 
termination of service, and were not due to an incident in 
service, including exposure to conditions and/or chemicals 
while in the Southwest Asia theatre of operations during the 
Persian Gulf War.  The Board indicated that the Veteran's 
service treatment records for his first period of service 
from May 1965 to April 1967 did not show treatment for 
arthritis of the elbows and hips and that there was no 
treatment for such disabilities within one year of his 
separation from service.  The Board also related that the 
medical evidence between the Veteran's two periods of service 
did not demonstrate the presence of disabilities of the 
elbows and hips.  The Board further noted that the service 
treatment records for the Veteran's second period of service 
from November 1990 to May 1991 did not show the presence of 
disorders of the elbows and hips.  

The Board reported that post-service treatment reports showed 
that epicondylitis of the right elbow was found on a VA 
examination in December 1992 and that arthritis of the elbows 
and hips was found at a VA examination in 1997.  The Board 
indicated that since the evidence did not show the presence 
of those disabilities either in service, or with respect to 
arthritis, within one year after the Veteran's separation 
from service, there was no basis for concluding that they 
were service-connected.  

The Veteran's service treatment records for his first period 
of active service from May 1965 to April 1947 show no 
complaints, findings, or diagnoses of any right and left 
elbow problems and right and left hip problems.  The April 
1967 objective separation examination report included 
notations that the Veteran's upper extremities and lower 
extremities were normal.  Additional service treatment 
records, for Reserve purposes, did not show treatment for any 
elbow and hip complaints.  

A post-service private treatment report dated in October 1989 
did not refer to treatment for bilateral elbow and hip 
disabilities.  

The service treatment records for the Veteran's second period 
of active service from November 1990 to May 1991 also show no 
complaints, findings, or diagnoses of any right and left 
elbow problems and right and left hip problems.  Additional 
service treatment records, for Reserve purposes, did not show 
treatment for any elbow and hip complaints.  

Post-service private treatment records dated from December 
1991 to November 1992 show treatment for right elbow 
problems.  

For example, an October 2002 private treatment report from W. 
A. King, M.D., noted that the Veteran complained of pain in 
his right elbow.  It was reported that the Veteran was sure 
that he had problems from Saudi Arabia.  Diagnoses were not 
provided at that time.  

A December 1992 VA general medical examination report 
indicated that the Veteran had complained of right elbow 
pain.  He stated that he had intermittent stiffness, 
especially with cold weather.  He also reported that he had 
difficulty with lifting certain objects and that his symptoms 
were intermittent and would come and go.  The Veteran 
indicated that he was treated with a topical analgesic cream 
which he stated helped some, but did not completely alleviate 
his problems.  The Veteran also complained of right hip pain.  
He reported that he had suffered from the right hip pain for 
approximately one year and that it coincided with his return 
from Desert Storm.  It was noted that the Veteran denied that 
he had significant pain with ambulation or with rising from a 
chair.  The Veteran also denied that he had loss of range of 
motion, but stated that he had intermittent right hip 
symptoms.  It was noted that he described his symptoms 
poorly.  The diagnoses included a history and physical 
examination consistent with lateral epicondylitis or tennis 
elbow in the right elbow and a normal right hip examination.  

VA treatment records dated from August 1993 to August 1996 
referred to treatment for several disorders including 
bilateral elbow and hip complaints.  For example, a September 
1993 Persian Gulf evaluation report related diagnoses 
including elbow pain.  A March 1994 VA treatment entry noted 
that the Veteran complained of pain in the hips and elbows.  
The diagnoses included arthritis.  A September 1994 treatment 
entry noted that the Veteran had complaints including painful 
hips.  The diagnoses included arthritis and Gulf War 
syndrome.  An April 1995 radiological report, as to the 
Veteran's pelvis, indicated that he had pain in both 
trochanteric areas.  The impression was a negative study.  A 
June 1995 VA treatment report related an assessment that 
included possible trochanteric bursitis.  

A July 1997 VA orthopedic examination report noted that the 
Veteran reported that he was in his usual state of good 
health until he returned from Desert Storm in 1991.  He 
indicated that since that time, he had experienced pain in 
multiple joints including in his elbows and hips.  It was 
noted that the Veteran denied any history of injuries.  The 
impression was multiple arthralgias following the Gulf War.  
A July radiological report, as to the Veteran's bilateral 
elbows, related an impression of minimal spurring involving 
the olecranon and coronoid processes and minimal 
calcifications with slight worsening since a December 1992 
right elbow radiograph.  A July 1997 radiological report, as 
to the Veteran's bilateral hips, indicated that no acute 
fractures or dislocations were noted and that slight 
degenerative changes, greater in the lower lumbar spine, with 
possibly slight sclerosis at the left lumbosacral junction.  
It was noted that lumbar spine radiographic correlation might 
be considered as indicated.  

The evidence received since the December 1998 Board decision 
includes additional private and VA treatment records; a 
December 2000 VA hypertension examination report; and 
statements from the Veteran.  

Private and VA treatment records dated from August 1998 to 
January 2006 show that the Veteran continued to receive 
treatment for multiple disorders including bilateral elbow 
and hip problems.  

For example, a March 2004 VA treatment entry noted that the 
Veteran reported daily arthritic complaints involving the 
joints, including the hips.  The assessment included 
complaints of arthritic symptoms secondary to subsided belief 
of parasitic infestations.  A November 2005 entry noted that 
the Veteran complained of chronic pain in all of his joints.  
Diagnoses were not specifically provided at that time.  

The Board notes that the additional private and VA treatment 
records, with additional treatment for bilateral elbow and 
hip problems, do not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, 
the fact that the Veteran currently has bilateral elbow and 
hip disabilities is not in dispute, either today or in 
December 1998.  The Veteran's statements in this regard are 
also cumulative and redundant.  The evidence at the time of 
the December 1998 Board decision already indicated that the 
Veteran had bilateral elbow and hip disabilities.  

As noted previously, the December 1998 Board decision denied 
service connection for bilateral elbow (including 
epicondylitis of the right elbow) and hip disabilities on the 
basis that such disorders were not incurred in or aggravated 
by active service and were not presumed to have been incurred 
in active service.  The RO specifically noted that elbow and 
hip disabilities (epicondylitis of the right elbow and 
arthritis of the elbows and hips) were not present in service 
or within one year of termination of service, and were not 
due to an incident in service, including exposure to 
conditions and/or chemicals while in the Southwest Asia 
theatre of operations during the Persian Gulf War.  None of 
the recently submitted evidence links the Veteran's bilateral 
elbow and hip disabilities to his periods of service.  

The Board notes that the Veteran has reported that he has 
bilateral elbow and hip disabilities that are due to his 
periods of service, to specifically include his period of 
service during the Persian Gulf War.  The Board notes, 
however, without the appropriate medical training and 
expertise, the Veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the December 1998 Board decision.  Thus 
the claims for service connection for bilateral elbow and hip 
disabilities may not be reopened, and the December 1998 Board 
decision remains final.  

II.  Hand Disabilities

The RO denied service connection for bilateral hand 
disabilities in August 1997.  The August 1997 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 1997 RO 
decision included the Veteran's service treatment records; 
post-service private and VA treatment records; VA examination 
reports; an article submitted by the Veteran; and the 
Veteran's own statements and hearing testimony (albeit as to 
other issues).  The RO denied service connection for 
bilateral hand disabilities on the basis that such 
disabilities were determined to result from a known clinical 
diagnosis of arthritis, which was neither incurred in nor was 
caused by service, and were not shown to be manifest to a 
compensable degree within the one year presumptive period 
following service discharge.  The RO noted that X-rays 
revealed degenerative changes in all joints and that 
arthritis was diagnosed to account for the complaints.  

The Veteran's service treatment records for his first period 
of active service from May 1965 to April 1947 show no 
complaints, findings, or diagnoses of any right and left hand 
problems.  The April 1967 objective separation examination 
report included a notation that the Veteran's upper 
extremities were normal.  Additional service treatment 
records, for Reserve purposes, did not show treatment for any 
hand complaints.  

A post-service private treatment report dated in October 1989 
did not refer to treatment for bilateral hand disabilities.  

The service treatment records for the Veteran's second period 
of active service from November 1990 to May 1991 also show no 
complaints, findings, or diagnoses of any right and left hand 
problems.  Additional service treatment records, for Reserve 
purposes, did not show treatment for any elbow and hip 
complaints.  

Post-service private treatment records dated from December 
1991 to November 1992 showed treatment for other disorders.  

A December 1992 VA general medical examination report did not 
refer to any right or left hand disabilities.  

VA treatment records dated from August 1993 to August 1996 
referred to treatment for several disorders.  For example, a 
February 1995 entry noted that the Veteran's pain in his 
joints continued.  The assessment included arthritis and Gulf 
War syndrome.  There was no specific reference to bilateral 
hand disabilities.  

A July 1997 VA orthopedic examination report noted that the 
Veteran reported that he was in his usual state of good 
health until he returned from Desert Storm in 1991.  He 
indicated that since that time, he had experienced pain in 
multiple joints, including in both hands.  It was noted that 
the Veteran denied any history of injuries.  The impression 
was multiple arthralgias following the Gulf War.  

The evidence received since the December 1998 Board decision 
includes additional private and VA treatment records; a 
December 2000 VA hypertension examination report; and 
statements from the Veteran.  

Private and VA treatment records dated from August 1998 to 
January 2006 show that the Veteran continued to receive 
treatment for multiple disorders including bilateral hand 
problems.  

For example, a March 2004 VA treatment entry noted that the 
Veteran reported that he had daily arthritic complaints 
involving joints, including the hands.  The assessment 
included complaints of arthritic symptoms secondary to 
subsided belief of parasitic infestations.  A November 2004 
entry indicated that the Veteran had arthritis of the hands.  
The diagnoses did not specifically refer to any hand 
disabilities.  A November 2005 VA treatment entry noted that 
the Veteran' complained of chronic pain in his hands and all 
joints.  Diagnoses were not specifically provided at that 
time.  

The Board notes that the additional private and VA treatment 
records, with additional treatment for bilateral hand 
problems, do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, 
the fact that the Veteran currently has bilateral hand 
disabilities is not in dispute, either today or in August 
1997.  The Veteran's statements in this regard are also 
cumulative and redundant.  The evidence at the time of the 
August 1997 RO decision already indicated that the Veteran 
had bilateral hand disabilities.  

As noted previously, the August 1997 RO decision denied 
service connection for bilateral hand disabilities on the 
basis that such disabilities were determined to result from a 
known clinical diagnosis of arthritis, which was neither 
incurred in nor was caused by service, and was not shown to 
be manifest to a compensable degree within the one year 
presumptive period following service discharge.  The RO noted 
that X-rays revealed degenerative changes in all joints and 
that arthritis was diagnosed to account for the complaints.  
None of the recently submitted evidence links the Veteran's 
bilateral hand disabilities to his periods of service.  

The Board notes that the Veteran has reported that he has 
bilateral hand disabilities that are due to his periods of 
service, to specifically include his period of service during 
the Persian Gulf War.  The Board notes, however, without the 
appropriate medical training and expertise, the Veteran is 
not competent to offer a probative opinion on a medical 
matter, such as with respect to the etiology of a claimed 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the August 1997 RO decision.  Thus the 
claim for service connection for bilateral hand disabilities 
may not be reopened, and the August 1997 RO decision remains 
final.  


ORDER

The application to reopen the claims for entitlement to 
service connection for bilateral elbow and hip disabilities 
is denied.  

The application to reopen the claim for entitlement to 
service connection for bilateral hand disabilities is denied.  



REMAND

The remaining issue on appeal is whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a cervical spine disability.  The 
Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In March 2008, the RO notified the Veteran what constituted 
new and material evidence and also advised him of the reasons 
for the previous denial of his claim for service connection 
for a cervical spine disability.  The RO notified the Veteran 
that any information he submitted must relate to the basis of 
his denial and requested that he send any treatment records 
he had in his possession, especially those within the last 
twelve months.  

The Veteran responded to the March 2008 notice in a May 2009 
statement.  In the May 2009 statement, the Veteran reported 
that he had undergone neck surgery in December 2008 in the 
area of C3 and C4-C5.  He stated that a disc was removed at 
that time.  The Veteran indicated that he had enclosed the 
physician's progress note and the diagnosis as to his neck 
surgery.  The Board observes, however, that no treatment 
reports were attached with the letter.  

In a November 2009 informal hearing presentation, the 
Veteran's representative specifically referred to the 
Veteran's May 2009 statement.  The representative noted that 
the Veteran included a medical statement with respect to his 
neck surgery that was not presently of record.  

As there are possible further treatment records, including 
possibly VA treatment records, that may be pertinent to the 
Veteran's claim, they should be obtained.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  



Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
cervical spine problem since January 2006, 
to specifically include any cervical spine 
surgery in December 1998.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, VA 
treatment records since January 2006 
should be obtained.  

2.  Thereafter, readjudicate the Veteran's 
claims as to whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for a cervical spine 
disability.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


